             Case 3:19-cv-05807-JLR Document 1-2 Filed 08/29/19 Page 1 of 10




     1
 2
                                                                                      k/eON
 3
 4
 S
 6
 7
 S                                   SUPERIOR COURT OF WASHINGTON
                                       IN AND FOR KJTSAP COUNTY
 9
         VAPORPAW, INC., a Washington
10       corporation,                                       No.              19—2—02237—18
11                                     Plaintiff,           COMPLAINT FOR DAMAGES
12
13       WNA, INC., a Delaware Corporation, and
         NOVOLEX HOLDINGS, LLC, a Delaware
14       limited liability company,
15                                     Defendants.
16
                Plaintiff Vaporpath, Inc. (“Vaporpath”), through its attorneys of record, alleges and states
17
         as follows.
18
                                                    I.   PARTIES
19
                 I.    Vaporpath is a Washington corporation with a principal place of business in
20
         l3ainbridge, Island, WA.
21
                2.     Defendant Novolex Holdings, LLC (“Novolex”), is a Delaware limited liability
22
         company.
23
                3.     Defendant V/NA, Inc. (“WNA”) is a Delaware corporation with a principal place
24
         of business in Kentucky. WNA is a subsidiary ofNovolex (collectively “Defendants’),
25


          COMPLAINT FOR DAMAGES          -
                                                                                     ConR CRONIN LLP
                                                                                1001 Fourth Avenue, Sailte 3900



                                                         CC p~f                        Tel (206) 625-8600
                                                                                       Fax (206) 625-0900
                                                                                Seattle. Washingion 98154-1051


                                                                                                     EXHIBIT_f
                                                                                                     PAGE_I—0FJSi
             Case 3:19-cv-05807-JLR Document 1-2 Filed 08/29/19 Page 2 of 10




                                     IL     JURISDICTION AND VENUE
     2           4.      This Court has personal jurisdiction over Defendants because they purposeflully

          sold products to and/or did business in Washington, communicated with Vaporpath and/or
     4
         transacted business with Vaporpath in Washington.
                 5.      This Court has subject matter jurisdiction as a court of general jurisdiction under
     6
         RCW 2.08.010.
                 6.      Venue is proper in Kitsap County as the underlying transaction arose in Kitsap
 8
         County, Vaporpath is a Washington company doing business in Kitsap County, and the parties
         consented in their agreement to the venue of courts in Kitsap County.
10
                                      ilL    FACTUAL ALLEGATIONS
11               ~,      Vaporpath designs and sells single-use coffee cup lids. Specifically, Vaporpath is
12
         the inventor and developer of the Viora Lid. While conventional lids force a coffee drinker to
13
         suck coffee through the drink opening 111cc a straw, the Viora Lid mimics the experience of
14       drinking out of an open-topped cup while still preventing spills.
15               8.      WNA holds itself out to the public as a company that “offers. a broad range of
16       upscale and casual serviceware solutions for the foodservice industry” and “has several

         manufacturing facilities strategically located throughout North America utilizing various
18       technologies including injection molding, thermoforming, metalizing and decorating.” Defendant
19       further represents that its “in-house packaging design engineers will work with you to develop the
20
         product that is right for your application. If we do not have a stock product that fits your needs,
21
         we can develop a custom product or special paclc, manufacture in a custom color or material,
22
         and/or customize with printing or embossing.”
23              9.     Novolex holds itself out to the public as “one of North America’s leaders in
24
         packaging choice and sustainability serving retail, grocery, food service, hospitality, institutional
25


          COMPLAINT FOR DAMAGES —2                                                      CORn CRONJN LtP
                                                                                  tool Fourth Avenue, Suite 3900
                                                                                  Sencile, WashIngton 98154—1051
                                                                                         Tel (200 625-8600
                                                                                         Fax (206) 625-0900



                                                                                                              EXHIWT.
                                                                                                             PAGE_7r    OFII
             Case 3:19-cv-05807-JLR Document 1-2 Filed 08/29/19 Page 3 of 10




         and industrial markets. Novolex’STM packaging brands are leaders in the markets they serve due
     2   to their innovation, diversity of products, and dedication to sustainability and quality embraced

         by the nearly   10,000 NovolexTM families.”
                  10.     Effective March 18, 2016, Vaporpath and WNA entered into a sales contract for
         the supply of Viora Lids sized for 8 oz and 12 oz cups. Each Vaporpath purchase order was
    6    subsequently placed pursuant to the Vaporpath Standard Tents and Conditions of Purchase,

         which were included with each purchase order. The March 1 8, 2016 sales contract, together with
    8    Vaporpath’s Standard Terms and Conditions of Purchase collectively make up the parties’
    9
         Agreement.
10             11.       In the March 18, 2016 sales contract, WNA agreed that “[ajll product shipped by

         the Seller will be free of defect and will comply with agreed specifications.” It further required
12
         WNA to maintain minimum stock quantities.
13            12.    By agreeing to Vaporpath’s Standard Terms and Conditions of Purchase, WNA
14
         expressly warranted that all goods it frrnished “shall conform to all specifications and appropriate
15       standards, will be new, and will be free from defects in material or workmanship”, that all goods
16       provided “will be merchantable, and will be safe and appropriate for the purpose for which goods
17       or services of that Icind are normally used” and that “if Seller knows or has reason to know the
18       particular purpose for which Buyer intends to use the goods.. that such goods or services will
                                                                           .




19       be fit for such particular purpose.”
20               13.     The parties’ March 18, 2016 Agreement required Vaporpath to purchase
21       production tooling for 8 oz, and 12 oz. sized lids at a cost of $445,000. WNA agreed to “invest
2        in the necessary upgrades to ‘make ready’ existing production line to run” the tool while it was
23
         being built.
24
25


          COMPLAINT FOR DAMAGES ~                                                      Conn CR0NINLLP
                                                                                  001 Foutib Avenue, suite 3900
                                                                                 Seattle. W,shin~eon 98154-1051
                                                                                        Tel (206) 6254600
                                                                                        Fax (206) 625.0900
             Case 3:19-cv-05807-JLR Document 1-2 Filed 08/29/19 Page 4 of 10




               14.      Vaporpath placed its first purchase order for 6,630 cases of lids on August 2,2016.
     2    WNA’s first delivery arrived at Vaporpath’s warehouse on September 21,2016.

                  15.    Problems arose almost immediately after WNA began delivering lids. In February
          2017, a xnanufacufring issue arose that led to contamination of customer lids with scrap plastic.
         Vaporpath had to dispose of nearly 800 cases of defective lids that it found in its inventory.
     6         16.    In November 2017, Vaporpath received reports from customers of lids falling off

         cups and hot beverages spilling as a result. These defective lids were due to a cold forming
     8   problem in WNA’s manufacturing process. This defect forced Vaporpath to dispose of over 2,200
 9
         cases of suspect lids it had in its inventory and to request customers to return or dispose of
10       hundreds more cases of lids. Unfortunately, one of Vaporpath’s largest and most prestigious
11       customers, La Colombe, stopped using Viora Lids in part due to this defect,
12               17     In June 2018, Vaporpath had a wave of customer complaints because lids
13       manufactured and shipped by WHA had vent holes missing (which prevented a regular flow of
14       coffee from the lids). Vaporpath had to dispose of over 1,600 cases of suspect lids that it found

         in its inventory and to request customers to return or dispose of hundreds more cases of lids.
16                18.    Starting in August2018, Vaporpath began working with Waypoint Solutions as its
17       exclusive manufacturer’s representative in North America.        Vaporpath spent over $75,000
18       developing this relationship. Beginning in January 2019, there was a significant expansion in the
19       saies pipeline for the Viora Lid through this relationship with Waypoint. Unfortunately, that
20       pipeline quickly closed due to the production issues discussed below.
21              19.     Starting on January 16, 2019, Vaporpath began receiving notices from customers

         that its lids did not fit onto cups and were unexpectedly falling off— causing a potential safety
         issue for consumers. The manufacturing defect in this case was similar to the defect from
24
         November 2017.
25


          COMPLAINT FOR DAMAGES —4                                                    CoRn CR0NtN LLP
                                                                                 tOO! Fourth Avenue, suite 3900
                                                                                 Seattle, Washington 9Sl5~-I05I
                                                                                        Tel(206)625-8600
                                                                                        Fax (206) 625-0900
             Case 3:19-cv-05807-JLR Document 1-2 Filed 08/29/19 Page 5 of 10




     1           20.     As soon as it received these reports, Vaporpath inspected its inventory of lids
 2       delivered by WNA. II found multiple instances of lids that were formed with minimal or even no

         “undercut” (the portion of the plastic lid that grips onto the rim of a coffee cup). These instances
 4
         indicated a loss in quality control by WNA.
 S
                 21.     Vaporpath contacted WNA about the defects and sent WNA samples of defective
 6
         lids. Despite the customer reports and the samples provided by Vaporpath, WNA initially denied
         there was any defect in its manufacturing process. It eventually admitted that its testing
 8       procedures had been inadequate and claimed that it would change those procedures.

                22.     Due to the potential safety issues created by these defective lids, Vaporpath had no
10       choice but to advise all of its customers who had received defective lids from recent production
11
         runs to stop using them.
12               23.     On January 25, 2019, WNA represented to Vaporpath that it was manufacturing
13       lids without defect and that it would begin shipping replacementlids on January 28,2019. Relying
14
         on these representations, Vaporpath informed its customers that replacement lids would be
15
         shipped the week of January 28.
16              24.    However, on January 29, 2019, WNA informed Vaporpath that it had not been able
17       to make properly formed lids due to a critical failure of its production line hardware. Vaporpath

         also learned at this time that the production line had been deteriorating for several months.
19               25.     WNA continued to provide assurances to Vaporpath, representing that it was
20       making temporary repairs and would be able to ship lids without defect beginning February 4,
21
         2019.
22               26.    On February 5, 2019, WNA informed Vaporpath that it was only able to
23       manufacture 120 cases of lids before its “temporary” repairs failed. This was far short ofthe 4,500
24
         cases Vaporpath needed to fill outstanding orders.
25


          COMPLAINT FOR DAMAGES ~                                                     Cona CRONIN LU’
                                                                                 1001 PourihAvenue, 5ui1e3900
                                                                                 Scathe, Wusl,inglon 98154-1051
                                                                                       Tel (206) 6254600
                                                                                       Fax(206)625-0900
             Case 3:19-cv-05807-JLR Document 1-2 Filed 08/29/19 Page 6 of 10




     1           27.     On February 7, 2019, WNA informed Vaporpath that it would be unable to
     2   manufacture lids for at least 4-6 weeks.

                 28.     The next day, February 8,2019, V/NA informed Vaporpath thatit would be 12-14
         weelcs before WNA could manufacture non-defective lids.
               29.    In addition to the maj or quality issues noted above, Vaporpath has suffered a
 6       number of more minor quality issues. These issues have included receipt of cases with multiple,

         conflicting date code labels, cases with no label or date code, and cases labeled with the wrong
         lid color. These issues caused Vaporpath to lose valuable staff time and to incur additional
 9
         warehouse and shipping expenses.
10
                 30.     In addition, WHA has failed to fill purchase orders in a timely fashion, even though
11
         the parties’ Agreement obligates WHA to keep minimum stock levels on hand. For example, in
12
         November 2018, it took WNA over a month to fulfill a single purchase order.
13            31.    In an effort to maintain a good relationship with WNA and to keep production of
14
         lids moving, Vaporpath told WNA that it would accept a credit rather than a refund of payments
15       for defective lids. WNA promised, but failed to provide any credit.
16               32.     On Februaiy 13, 2019, Vaporpath sent WNA a letter setting forth the multiple
17       breaches by WNA of the parties’ agreement that are discussed above and notifying WHA that, as
18       a result, it was forced to suspend its business.
19              33.     WNA    —   through a representative from its parent, Novolex   —   responded by letter on
20       May 23, 2019. In that letter, WNA refused to recognize the harms that its breaches had caused
21       Vaporpath. It claimed to have found “an alternative supplier” for Vaporpath           —   but ignored the
22       facts that (i) the alternative supplier did not have a machine capable of incorporating the 8
23
         ounce/l2 ounce Combo Tool Vaporpath paid nearly $500,000 to have manufactured, or (ii) the
24
25


          COMPLAINT FOR DAMAGES —6                                                    CORR CRONJN LU’
                                                                                 1001 Fourth Avenue, suite 3900
                                                                                 Seaule, Washington 98154-LOS)
                                                                                       Tel (2D6) 625.8600
                                                                                       Fux(206)625-0900
             Case 3:19-cv-05807-JLR Document 1-2 Filed 08/29/19 Page 7 of 10




     1    alternative supplier would need to use a material that was different from, and of lower quality
     2   than, the materials intended to be used when manufacturing the Viora lid.

                 34.     V/NA also claimed that it had      5,500 cases of Viora lids in its inventory and
         demanded that Vaporpath issue a purchase order for these materials. WNA ignored the facts that
         (i) these lids were from the same production timeframe as the defective lids that had caused safety
     6   issues for Vaporpath’s customers, andthus could not be used, and (ii) WNA’s own quality control
 7
         staff had inspected the lids and deemed them unfit for sale.
     S
                                           IV.     CAUSES OF ACTION
                           FIRST CAUSE OF ACTION: BREACH OF CONTRACT
10
                 35.    Plaintiff repeats and realleges paragraphs 1 through 34 as if fully set forth herein,
11               36.    The Agreement between Vaporpath and Defendants is a validtontract.
12               ~      Defendants breached the Agreement by failing to make timely deliveries, failing
13       to deliver lids as requested, and delivering defective lids, as discussed in more detail, supra.
14
                38.     Vaporpath provided notice of Defendants’ breaches.
15              39.     Vaporpath has suffered damages as a result of Defendants’ breaches in an amount
16       to be determined at trial, including without limitation amounts paid for defective products,
17
         shipping, warehousing and related expenses, loss of the value of the tool built for Defendants’
18       use, and additional consequential and incidental damages such as lost profits and loss of goodwill.
19                SECOND CAUSE OF ACTION~ BREACH OF EXPRESS WARRANTY
20              40.     Plaintiff repeats and realleges paragraphs 1 through 39 as if fully set forth herein.
21
                41.     The Agreement contains an express warranty that all goods furnished would
22       conform to all specifications and appropriate standards, would be free from defects in material or
23       workmanship, and that all goods would be adequately packaged, marked and labeled.
24
25


         COMPLAINT FOR DAMAGES ~                                                        C0RR CRONIN IL?
                                                                                  IDOl Fourth Avenue, SijiCe 3900
                                                                                  Scaitle, WashIngton 98154.1051
                                                                                        Tel 0061 6254600
                                                                                        Fax (206) 625.0900


                                                                                                             EXHlB1T~__-Th
                                                                                                             PAGE_4_OF~
             Case 3:19-cv-05807-JLR Document 1-2 Filed 08/29/19 Page 8 of 10




                 42.     Defendants breached their express warranties by delivering defective lids and by
          delivering goods that were not adequately packaged, marked and labeled.
                 43.     Vaporpath has suffered damages as a result of Defendants’ breaches in an amount
     4
          to be determined at trial, including without limitation amounts paid for defective products,
     5
         shipping, warehousing and related expenses, loss of the value of the tool built for Defendants’
     6   use, and additional consequential and incidental damages such as lost profits and loss of goodwill.
     7
                  THIRD CAUSE OF ACTION: BREACH OF IMPLIED WARRANTY OF
     8
                                               MERCHANTABILITY
     9
                 44.     Plaintiff repeats and realleges paragraphs 1 through 43 as if fially set forth herein.
10
                 45.     The Agreement contains an implied warranty of merchantability that the lids
 11
         provided by Defendants would be merchantable, safe, and appropriate for the purpose for which
12
         goods of that kind are normally used.
                 46.     Defendants breached this implied warranty of merchantability by delivering
14
         defective lids that did not fit onto cups.
15
                47.      Vaporpath has suffered damages as a result of Defendants’ breaches in an amount
16
         to be determined at trial, including without limitation amounts paid for defective products,
17       shipping, warehousing and related expenses loss of the value of the tool built for Defendants’
18
         use, and additional consequential and incidental damages such as lost profits and loss of goodwill.
19        FOURTH CAUSE OF ACTION: BREACH OF IMPLIED WARRANTY OF FITNESS
20
                                         FOR A PARTICULAR PURPOSE
21
                48.     Plaintiff repeats and realleges paragraphs 1 through 47 as if fully set forth herein.
22
                49.    The Agreement contains an implied warranty of fitness for a particular purpose,
23       and Defendants knew of the purpose for which Vaporpath purchased the lids.
24
25


         COMPLAINT FOR DAMAGES—S                                                          Cona Cttor~u~ LU’
                                                                                   i 001 Fourth Avenue, suite 3900
                                                                                   Seattle~ Washington 95154-105
                                                                                           Tel (206) 625.5600
                                                                                          Fax (206) 625-0900



                                                                                                                     9P3iT
         Case 3:19-cv-05807-JLR Document 1-2 Filed 08/29/19 Page 9 of 10




             50.     Defendants breached this implied warranty of merchantability by delivering
 2   defective lids that did not fit onto cups.

             51.     Vaporpath has suffered damages as a result of Defendants’ breaches in an amount
     to be determined at trial, including without limitation amounts paid for defective products,
     shipping, warehousing and related expenses, loss of the value of the tool built for Defendants’
 6   use, and additional consequential and incidental damages such as lost profits and loss of goodwill.

                   FIFTH CAUSE OF ACTION: CONSUMER PROTECTION ACT
 8           52.     Plaintiff repeats and realleges paragraphs 1 through 51 as if fully set forth herein.

            53.     The acts described of in this Complaint were undertaken by Defendants in the
10   course of their trade and/or commerce, directly or indirectly affecting commerce in the state of
11
     Washington.
12         54.   Defendants committed unfair and/or deceptive acts and practices and violated the
13   Washington State Consumer Protection Act, RCW 19.86.020, by making untrue representations,
14
     selling Plaintiff defective products that posed safety hazards t9 the public, breaching the
15   warranties at issue, and refusing to provide a credit to Plaintiff when it became obvious that its
ló
     products were defective.
17          55.    Defendants’ acts are injuries to the public interest because they had the capacity to
18
     injure other persons.
19           56.     Defendants’ unfair and/or deceptive acts or practices proximately caused injury to
20   Plaintiffs business and/or property.
21
             57.     Plaintiff is entitled to recover actual damages, a trebling of those damages, and the
22   costs (including attorneys’ fees) of this lawsuit.
23                                   V.      REQUEST FOR RELIEF
24          Plaintiff requests relief as follows:
25


      COMPLAINT FOR DAMAGES 9                                                       Cairn CR0MN LU’
                                                                               CDI Fcurth Avenue, suIte 3900
                                                                              Seattle, Washington 98154. 1051
                                                                                     Tel (206) 6254600
                                                                                     Fa,c(206)625-0900
                 Case 3:19-cv-05807-JLR Document 1-2 Filed 08/29/19 Page 10 of 10




                       a.          Damages in an amount to be determined at trial, plus interest;
     2                 b.          An award of treble or exemplary damages;

                       c.          For an award of Plaintiff’s attorneys’ fees and costs, and
                       d.          For such other and thrther relief as the Court may deem just and equitable.
                       DATED this 6th day of August, 2019.
     6
                                                                  COItR CRQNIN LLP


                                                                 Bla1~t  .  Iss-Dias, WSBANo. 28169
 9                                                               Jeff Bone, WSBA No. 43965
                                                                 1001 Fourth Avenue, Suite 3900
10                                                               Seattle, WA 98154
                                                                 (206) 625-8600 Phone
                                                                 Email: bmarks-dias@contronjn.com
                                                                         jbone@eorroronin.com
12                                                               Attorneys for Plaintiff Vaporpath, Inc.
13
14
15
16
17
18
19
20
21
22
23
24
25


            COMPLAINT FOR DAMAGES —10                                                           CORR CrcONIN LU’
                                                                                          1001 Pou,th Avenue, SuIte 3900
                                                                                          Seattle, Wa5hfnglon 98154-1051
                                                                                                 Tel (206) 625.8600
                                                                                                 Fax (206) 625-0900

         1598   00001 J925(2OStf
                                                                                                                      EXH~B~T   Ps
                                                                                                                     PAGE 10 OFJJL
